Citation Nr: 0616073	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for cause of death of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from April 1945 to June 1946.  He died in April 1983, 
and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Manila, the Republic of the Philippines (RO).


FINDINGS OF FACT

1.  An unappealed December 2000 RO decision denied the 
appellant's claim to reopen the issue of entitlement to 
service connection for cause of death of the veteran.

2.  In October 2002, a claim to reopen the issue of 
entitlement to service connection for cause of the veteran's 
death was received.

3.  Evidence associated with the claims file since the 
unappealed December 2000 RO decision does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for cause of death of the 
veteran.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for cause of the veteran's death is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated February 2004, prior to the initial VA 
adjudication of the appellant's claim, of the information and 
evidence needed to reopen the claim of entitlement to service 
connection for cause of the veteran's death.  The letter also 
informed the appellant that VA would obtain all records held 
by Federal agencies.  The appellant was advised that it was 
her responsibility to inform VA of any relevant records not 
in the custody of Federal agencies, so that VA could assist 
her in obtaining them.  The appellant was specifically told 
to provide all evidence pertaining to her claim.  See 38 
C.F.R. § 3.159(b)(1).  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
pertinent service medical records and private medical records 
have been associated with the claims file.  The appellant was 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  As the appellant's 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is being 
denied herein, any questions as to any compensation due or 
the effective date assigned for any award granted are 
rendered moot.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 2006); Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In a November 1984 decision, the Board denied the appellant's 
claim for entitlement to service connection for cause of 
death of the veteran on the basis that medical evidence did 
not show that the veteran's death was due to his 
service-connected left leg injury, and that cardiac disease 
was not incurred in or aggravated by service.

In an unappealed December 2000 rating decision, the RO denied 
the appellant's claim to reopen the issue of entitlement to 
service connection for cause of the veteran's death on the 
basis that the evidence submitted was not new and material 
because did not show that the veteran's service-connected 
left leg injury resulted in or contributed to the veteran's 
death.

The appellant did not file a notice of disagreement after the 
December 2000 rating decision.  Therefore, the December 2000 
RO decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the December 2000 
rating decision consisted of the veteran's service medical 
records, a June 1951 VA medical examination report, a 
November 1966 private medical examination report, a January 
1967 VA medical examination report, an undated private 
medical examination report received in January 1980, private 
medical records from March 1983, the veteran's certificate of 
death from April 1983, a statement by neighbors of the 
veteran from June 1983, a November 1983 field examination, 
transcripts of VA interviews with neighbors of the veteran 
and the appellant from November 1983 and February 1984, and a 
statement by neighbors of the veteran from October 1999.

Evidence of record received since the December 2000 RO 
decision consist of a statement by a neighbor of the veteran 
dated in November 2003 and statements by the appellant.  
These statements received since the December 2000 RO decision 
are "new" in that they were not of record at the time of 
the 1992 decision.  The statement of the neighbor from 
November 2003 does not mention the veteran's cause of death 
and is thus not material to the claim.  The statements by the 
appellant in 2004 discuss the veteran's cause of death, but 
do not include etiological evaluations by qualified medical 
personnel linking the veteran's cause of death to his service 
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, they are not material as they do not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
of service connection for cause of the veteran's death.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for cause of death of the veteran is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


